Citation Nr: 1827230	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-32 543	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1967 to August 1969, to include service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the appeal was thereafter moved to the RO in New York, New York.  

In June 2015, the Board remanded the appeal for further development.   In March 2018, the Veteran waived agency of original jurisdiction review of additional evidence that was added to the claims file since the June 2016 supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2017).  


FINDING OF FACT

The preponderance of the evidence shows that a cardiovascular disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a cardiovascular disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims, in substance, that he is entitled to service connection for a cardiovascular disorder because it was caused by his military service to include his presumptive exposure to herbicides during his service in the Republic of Vietnam during the Vietnam War.  See, e.g., VA Form 9 dated in November 2013.  Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist and therefore the Board finds that it need not discuss these duties.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As to a current disability, the record shows the Veteran being diagnosed with supraventricular tachycardia (SVT).  See VA examination dated in April 2016.   

The record also shows that the Veteran served in the Republic of Vietnam from January 1966 to January 1968.  See reply from the National Personnel Records Center (NPRC) dated in February 2009.  Moreover, the Board finds that the Veteran's exposure to herbicide agents is presumed regardless if he has one of the specifically enumerated herbicide disease listed at 38 C.F.R. § 3.309(e) because he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, the Board finds that the Veteran is competent to report on the events he experiences while on active duty as well as manifestations of his disability.  See Davidson, supra. 

As to the herbicide exposure presumption under 38 C.F.R. § 3.309(e), the Veteran's diagnosed cardiovascular disorder (i.e., supraventricular tachycardia) is not one of the specifically enumerated disease processes found at 38 C.F.R. § 3.309(e).  Therefore, the Board finds that 38 C.F.R. § 3.309(e) is not applicable to the current claim.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As to establishing service connection for a cardiovascular disorder based on proof of direct causation (see Stefl, supra), the Board notes that service treatment records, including the July 1969 separation examination, are negative for complaints or symptoms of a cardiovascular disorder as well as negative for a diagnosis of a cardiovascular disorder.  In fact, when examined for separation the Veteran denied having heart problems (i.e., no heart palpations or pounding) and on examination it was specifically opined that his heart was normal.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions); also see 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Hensley, supra.

Similarly, the record does not show that the Veteran had a continued problem with a cardiovascular disorder in and since service.  In fact, as reported above, the July 1969 separation examination is negative for complaints or a diagnosis of a cardiovascular disorder.  

Likewise the post-service record, which includes a VA examination as to an unrelated disability dated in December 1969, is negative for a history, complaints, and/or a diagnosis of a cardiovascular disorder until 2005-almost four decades after service.  See, e.g., VA treatment records dated in June 2005, August 2008, September 2008, December 2008, January 2009, and march 2009; Cardiac Stress Test dated in March 2009; also see 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).  

Moreover, the record is negative for a competent and credible opinion that shows that the Veteran's current cardiovascular disorder is due to his military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); also see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact the VA examiner in April 2016 and June 2016 opined, in substance, that the Veteran's current cardiac disorder is not due to his military service, including his presumptive herbicide exposure, and the medical opinion is not contradicted by any other medical evidence of record.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); also see Colvin, supra.  

Lastly, the Board finds that the Veteran is not competent to provide a nexus opinion because he does not have the required medical expertise to provide an answer to this complex medical question.  See Davidson, supra.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a cardiovascular disorder.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  In reaching all the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, supra.  

ORDER

Service connection for a cardiovascular disorder is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


